Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0002957
                                                          20-MAY-2015
                                                          01:29 PM



                            SCWC-13-0002957

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                          LORI LEE TURPING,
                   Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-13-0002957; 1DTA-13-00639)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Lori Lee Turping’s

Application for Writ of Certiorari filed on April 16, 2015, is
hereby rejected.

          DATED:   Honolulu, Hawai#i, May 20, 2015.

Craig W. Jerome                  /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama
Brian R. Vincent
for respondent
                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson